     Case 2:17-cv-02407-MCE-CKD Document 73 Filed 12/14/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD GOMEZ,                                       No. 2:17-cv-2407 MCE CKD P
12                             Plaintiff,
13              v.                                        ORDER
14    ACHARYA, et al.,
15                             Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. On November 6, 2020, defendants filed a motion for summary judgment. (ECF

19   No. 71.) Plaintiff has not responded to the motion.

20            Accordingly, IT IS HEREBY ORDERED that within twenty-one days of the service of

21   this order, plaintiff shall file and serve an opposition to the motion for summary judgment or a

22   statement of non-opposition. Failure to comply with this order will result in the dismissal without

23   prejudice of this action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

24   Dated: December 14, 2020
                                                         _____________________________________
25
                                                         CAROLYN K. DELANEY
26                                                       UNITED STATES MAGISTRATE JUDGE

27   13:gome2407.msj.no.oppo


28
                                                          1
